                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK

HICHAM GOUFAL,

                                              Plaintiff,
                                                                       Docket No.:
                       - against​ -
                                                               NOTICE OF REMOVAL
THE CITY OF NEW YORK, THE NEW YORK CITY
BOARD OF EDUCATION, THE NEW YORK CITY
                                                             Defendants demand trial by jury
DEPARTMENT OF EDUCATION, VALLO
TRANSPORTATION LTD. and GREGORY MURPH,
                                           Defendants.



To:    THE JUDGES OF THE
       UNITED STATES DISTRICT COURT
       FOR THE EASTERN DISTRICT OF NEW YORK:

       Defendants Vallo Transportation Ltd. and Gregory Murph (hereafter “Vallo

Defendants”), by their attorneys, Lifflander & Reich LLP, allege, upon information and belief,

as follows:

       1.     Plaintiff, Hicham Goufal (“Plaintiff”), has commenced an action in Supreme

Court, Kings County against defendants, The City of New York, The New York City Board

of Education, The New York City Department of Education, Vallo Transportation Ltd. and

Gregory Murph, entitled ​Hicham Goufal v. The City of New York et al.​, Kings County Index

No. 516621/2020. A true copy of the Summons and Complaint is annexed hereto as ​Exhibit

“A.”

       2.     The above-entitled action is one which this Court has original jurisdiction

under the provisions of 28 U.S.C. § 1332 as one which may be removed to this Court,
pursuant to 28 U.S.C. § 1441, in that it is a civil action and the matter in controversy

(amount sought by plaintiff) exceeds the sum of seventy five thousand dollars ($75,000.00),

exclusive of interest and costs, and is between citizens of different states.

        3.    The complaint alleges that due to defendants’ negligence, plaintiff was caused

to sustain personal injuries and damages as a result of an automobile accident. In the

Summons and Complaint, plaintiff alleges that he resides in Stratford, Connecticut. Plaintiff

alleges that defendant Vallo Transportation Ltd. is a New York Corporation, and that

defendant Gregory Murph resides in Brooklyn, New York. Vallo Defendants admit both

these allegations. The other defendants are all New York City municipal entities.

       4.     Defendant Vallo Transportation Ltd. is a New York Domestic Professional

(Profit) Corporation with a principal place of business at 151-17 6th Road, Whitestone, NY

11357. Defendant Gregory Murph is a New York resident and resides at 2630 Linden

Boulevard, Apartment 4-E, Brooklyn, NY 11208.

       5.     The Summons and Complaint was served upon defendant Gregory Murph

within the past thirty (30) days. Therefore, removal is timely under 28 U.S.C. § 1446.

       6.     Accordingly, this Court has subject matter jurisdiction in this action pursuant

to 28 U.S.C. § 1332, and Vallo Defendants are entitled to remove this action pursuant to 28

U.S.C. §§ 1441 and 1446. Vallo Defendants respectfully request that the action now pending

against them in the Supreme Court of the State of New York, County of Kings, be removed

therefrom to this Court.

       7. Vallo Defendants demand a trial by jury.
       WHEREFORE​, defendants ​Vallo Transportation Ltd. and Gregory Murph ​hereby

give notice of the removal of plaintiff Hicham Goufal's action to this Court pursuant to

U.S.C. §§ 1441 and 1446, and respectfully request that this action be duly removed to this

Court, and this Court accept jurisdiction of this action and henceforth that this action​ ​be

placed on the docket of this Court for further proceedings, the same as though this action had

originally been instituted in this Court.

Dated: New York, New York
       November 23, 2020
                                              Lifflander & Reich LLP

                                              Kent Dolan
                                              ______________________________
                                              Kent Dolan (KBD-6573)
                                              Attorneys for Defendants
                                              VALLO TRANSPORTATION LTD. and
                                              GREGORY MURPH
                                              425 Madison Avenue, Suite 505
                                              New York, NY 10017
                                              212.332.8820
To:   Antin, Ehrlich & Epstein, LLP
      Attorneys for Plaintiff
      49 West 37th Street - 7th Floor
      New York, NY 10018
      212.221.5999
